133 F.3d 909
F.A. Properties Corporation, Information Management Group,Agnes Atuahenev.City of Philadelphia, Thorne Equipment Co., Rankin, Officer,Badge No. 4000, Police Officer of City of Philadelphia,Wilson, Officer, Badge No. 2647, Police Officer of City ofPhiladelphia, Robert Solvible, City of Philadelphia Chief,Contractual Services Unit, Department of Licenses andInspections, Joe Doe, Employee of Department of Licenses andInspections, F.A.
NO. 97-1276
United States Court of Appeals,Third Circuit.
Nov 25, 1997

Appeal From:  E.D.Pa. ,No.96cv01248 ,
Padova, J.


1
lina


2
Affirmed.